Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/22/2022 and 10/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "vehicle body side attachment portion and the hub side attachment portion are attached via a shaft member extending in a vehicle width direction of the vehicle body" as found in Claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura (US-20210122422-A1), henceforth referred to as Kimura.
Regarding Claim 1, Kimura discloses a trailing arm that couples a hub support portion supporting a wheel hub (Figure 7: Wheel hub 124) to a vehicle body (Figure 7: trailing arm 150 supporting knuckle 132, attached to vehicle right rocker 32), wherein the trailing arm includes a vehicle body side attachment portion attached to the vehicle body (Figure 10: area trailing arm 150 connected to floor crossmember 42), and a hub side attachment portion attached to the hub support portion (Figure 8: trailing arm 150 attached to knuckle 132 with bolts 144), and wherein the hub side attachment portion is positioned below a shortest virtual line connecting a center of the vehicle body side attachment portion and a rotation center of the wheel hub (Figure 8: trailing arm 150 attached to knuckle 132 with bolts 144 below centerline of axle hole). 
Regarding Claim 4, Kimura discloses the trailing arm linearly extends in a forward-rearward direction of the vehicle body in a plan view (Figure 8: trailing arm 150 extends linearly along the vehicle longitudinal axis).
Regarding Claim 5, Kimura discloses the vehicle body side attachment portion and the hub side attachment portion are attached via a shaft member extending in a vehicle width direction of the vehicle body (Figure 9: shaft members 162 for vehicle body side attachment portion; 144 for hub side attachment portion). 
Regarding Claim 6, Kimura discloses the trailing arm is a press-formed plate-shaped body (Figures 7 and 11: trailing arm 150 depicted as a thin and wide plate shaped member). Furthermore, Applicant's claim of a “press-formed plate-shaped body" is a product-by-process claim. Determination of patentability is based on the product itself, and not dependent upon the method of production. See MPEP 2113. The product of Applicant's product-by-process claim is an obvious variant of the process in Kimura.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Kleckner (US20050258613A1), henceforth referred to as Kleckner.
Regarding Claim 2, Kimura discloses a hanging portion extending downward from the vehicle body side attachment portion (Figure 8: trailing arm 150 has a downward extending portion adjacent the vehicle attachment point 160), but does not teach a transverse portion. However, Kleckner discloses the trailing arm has a transverse portion linearly extending in a forward-rearward direction of the vehicle body from the hub side attachment portion (Figure 2: Flange portions 44). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trailing arm structure of Kimura with the transverse portion of Kleckner in order to increase rigidity (Paragraph [0023]: “Accordingly, the indentation or recess 50 forms a longitudinal, semi-circular protrusion or rib which adds rigidity to the elongated channel sections”).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Nam (US-20210276391-A1), henceforth referred to as Nam.
Regarding Claim 3, Kimura discloses the vehicle body side attachment portion has a bush including a forward-rearward elastic body disposed in a forward-rearward direction of the vehicle body (Figure 9: Bushing 160 with elastic portion 166 resisting forward-backward, and upward-downward movement), and an upward-downward elastic body disposed in an upward-downward direction of the vehicle body (Figure 9: Bushing 160 with elastic portion 166 resisting forward-backward, and upward-downward movement), but does not disclose multiple elasticities. Nam discloses the upward-downward elastic body has a lower hardness than the forward-rearward elastic body (Paragraph [0032]: "FIG. 3 is a diagram illustrating an example to which a front and rear stiffness control portion for the front and rear stiffness (that is, longitudinal cross-sectional stiffness of the bush) is applied to a stiffness control portion by the bridge thickness difference between a Handing bridge and a Riding bridge of an X-shaped mass body of the CTBA bush according to an exemplary embodiment of the present invention" Further, Figure 3 shows a bushing with varying stiffness based on force direction). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trailing arm bushing structure of Kimura with the multiple elasticity of Nam in order to achieve desired stiffness control characteristics (Paragraph [0024]: “Furthermore, a CTBA suspension system according to an exemplary embodiment of the present invention for achieving the object includes: a CTBA bush which has a bush mass between a bush core which does not generate the rotation against an external load and a bush pipe which generate the rotation against the external load, and has a stiffness control portion in which a cross-sectional structure of additionally securing a gap and an asymmetric bridge structure are combined”).

Cited Prior Art not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes Geng (CN207997745U), which discloses a bushing with differing elasticities in respective movement planes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J O'NEILL whose telephone number is (571)272-4752. The examiner can normally be reached Mon - Fri: 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW J O’NEILL/
Examiner, Art Unit 3614
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614